                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

FOREST OAKS SHREVEPORT                                CIVIL ACTION NO. 20-cv-0286
APARTMENTS, LLC

VERSUS                                                JUDGE ELIZABETH E. FOOTE

WESTERN WORLD INSURANCE CO.                           MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

       Forest Oaks Shreveport Apartments, LLC (“Forest Oaks”) filed this civil action

against Western World Insurance Co. for damages arising out of an insurance dispute.

Forest Oaks filed the suit in this federal court based on an assertion of diversity jurisdiction,

which puts the burden on it to set forth specific facts that show complete diversity of

citizenship of the parties and an amount in controversy over $75,000. The allegations in

the complaint are sufficient with one exception.

       The complaint states that Forest Oaks is “a limited liability company domiciled in

the … State of Louisiana and therefore is a citizen of” Louisiana. The citizenship of an

LLC is determined by the citizenship of all of its members, with its state of organization or

principal place of business being irrelevant. Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077 (5th Cir. 2008). “A party seeking to establish diversity jurisdiction must specifically

allege the citizenship of every member of every LLC or partnership involved in a

litigation.” Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th

Cir. 2017). If the members are themselves partnerships, LLCs, corporations or other form

of entity, their citizenship must be alleged in accordance with the rules applicable to that
entity, and the citizenship must be traced through however many layers of members or

partners there may be. Mullins v. TestAmerica Inc., 564 F.3d 386, 397-98 (5th Cir. 2009);

Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

      Accordingly, Forest Oaks must file, no later than March 23, 2020, an amended

complaint that specifically alleges the member(s) of Forest Oaks and their citizenship.

      THUS DONE AND SIGNED in Shreveport, Louisiana, this 9th day of March, 2020.




                                       Page 2 of 2
